Citation Nr: 0939084	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-15 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for coronary 
artery disease with a bypass graft.  

2.  Entitlement to an initial compensable rating for 
hypertension.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 2004 to June 2006.  The Veteran had additional service 
in the Army National Guard for more than 28 years.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the file.  

The claims for increase are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  


REMAND

In May 2009, the Veteran testified that since his last VA 
examination in January 2008 his coronary artery disease and 
hypertension were worse. He stated that his blood pressure 
has been out of control since the examination and that his 
blood pressure medication was increased.  He argued that at 
the time of the January 2008 examination a stress test was 
not performed and that the old stress test from April 2007 to 
which the examiner referred was not representative of the 
Veteran's current coronary artery disease.    

As the record suggests a material change in the disabilities, 
a reexamination under 38 C.F.R. § 3.327 is warranted. 



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA cardiology 
examination to determine the current 
level of cardiac impairment and of 
hypertension. 

METS testing is required unless 
medically contraindicated or the left 
ventricular ejection fraction is 50 
percent or less or congestive heart 
failure is present or there has been 
more than one episode of congestive 
heart failure in the last year. 

If for any reason, METS testing can not 
be done, an estimation by the examiner 
of the level of activity may be used. 

Regarding hypertension, the examiner 
should record the Veteran's blood 
pressure readings, noting the 
predominant systolic and diastolic 
pressures. 

The claims file must be made available 
to the examiner.  

2. After the requested development has 
been completed, adjudicate the claims.  
If any benefit sought on appeal is 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


